The opinion of the court was delivered by
Stiles, J. —
Motion to dismiss upon a short record for failure to file transcript and briefs. The only excuse given for this failure, which is confessed, is that counsel had an oral understanding that the transcript should remain in the custody of the court below until the briefs on both sides were prepared and served. Even if such an agreement were established, it does not seem to have gone to the extension of the time for filing briefs under rule 7. But it will not do to leaye any such arrangements to oral agreements, and the motion is therefore granted.
Anders, C. J., and Dunbar, Hoyt and Scott, JJ., concur.